DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: The claims are not being granted the foreign application filing date (7/25/19) because the foreign application does not support the limitations of the claims. For example, the limitations of first, second and third welds formed on a large radius and small radius (claims 1, 19 and 20) are not supported on by the foreign application (they are not shown in the figures or mentioned in the specification).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the laser beam is oriented parallel to a contact plane during application” (claim 14) and “wherein one cover is arranged at a side of the stator that is oriented towards the camshaft and another cover is arranged at a side of the stator that is oriented away from the camshaft” (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 13-15 and 17 is objected to because of the following informalities: the term “the cover” found in these claims should be amended to –the at least one cover- in order to keep the term consistent with other recitations of the term in the claims.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “wherein a first weld, a second weld and a third weld are formed on a large radius or on a small radius during the welding” (emphasis added by the examiner) in lines 6-7. This limitation is unclear because it appears to assign the first, second and third weld to either the large radius or small radius. However, according to the specification and drawings, the first, second and third welds (141-143) are spread across the large and small radius (134 and 133). For this reason, the claim is unclear since it seems to require that only the small or large radius can have these three welds even though the disclosure seems to indicate these three welds are located on the large and small radius. Further, the dependent claims 3, 4 and 6 (as well as others) seem to take the interpretation that the first through third welds are on the large and small radius (which aligns with the disclosure) which creates a clarity issue between independent claim 1 and claims 3, 4 and 6 (as well as others). For this reason, claim 1 is unclear. For the sake of examination, the office has interpreted the above limitation to read as “wherein a first weld, a second weld and a third weld are formed on a large and on a small radius during the welding” which aligns with the disclosure, with the dependent claims and with the other independent claims.
Claims 2-18 are rejected due to their dependence on claim 1.

Regarding claim 2:
The claim is unclear because of the “wherein the first weld is connected into a circumferential weld continuously formed on the large radius” in lines 1-2. The additional structure of the “circumferential weld” in the limitation seems to indicate that there are now 4 independent welds on the large radius. However, the disclosure does not appear to indicate this and further, the office believes the circumferential weld is not an independent weld but the sum or total of the first, second and third welds already introduced in the claims. For the sake of examination, the office has assumed that the circumferential weld includes the first through third weld as indicated in ¶0087 of the specification and the claim is attempting to state that the first through third welds form a continuous weld. 

Regarding claim 3:
The claim is unclear because of the limitation “wherein the second weld is formed on the large radius and the third weld is formed on the small radius” in line 3. The limitation seems to conflict with claim 1 since it indicates the third weld is on the small radius and the second weld is on the large radius when claim 1 indicates that the first through third welds are either on the large or the small radius. However, as indicated in the claim 1 rejection above, since this interpretation of claim 1 appears to conflict with the disclosure and with some of the dependent 
Claims 4-6 and 8-12 are rejected due to their dependence on claim 3.

Regarding claim 4:
The claim is unclear because of the limitation “a circumferential weld that includes the second weld on the large radius and the third weld on the small radius” in lines 1-3. The claim is rejected for the same reason identified in the claim 3 rejection above since it appears to indicate that the second weld is on the large radius and the third weld is on the small radius while claim 1 appears to indicate that all of the welds are either located on the large radius or the small radius.  However, as indicated in the claim 3 rejection above, the office has it taken the interpretation of claim 1 to indicate that the welds can be formed on both the large and small radius as indicated above.
Claims 5, 11 and 12 are rejected due to their dependence on claim 4.

Regarding claim 6:
The claim is unclear because of the limitation “wherein the third weld is formed on the small radius separate from the second weld on the large radius” in lines 1-2.  The claim is rejected for the same reason identified in the claim 3 rejection above.  The claim appears to require the third weld on the small radius and the second weld on the large radius which conflicts with claim 1.  However, the office has taken the interpretation of claim 1 above as indicated.

Regarding claim 12:


Regarding claim 18:
The claim is unclear because of the limitation “wherein the stator is welded with two covers, and wherein one cover is arranged at a side of the stator that is oriented towards the camshaft and another cover is arranged at a side of the stator that is oriented away from the camshaft” in lines 2-5. This claim introduces “two covers”, “one cover” and “another cover” in addition to the “at least one cover” established in claim 16 (on which this claim depends) which raises a question of if there are 5 possible covers required by claim 18 (which is unsupported by the disclosure). However, the office believes that claim 18 is only requiring two possible covers attached to the stator. The office would recommend that the applicant amend the limitation to -wherein the stator is welded with two covers of the at least one cover, and wherein one cover of the two covers is arranged at a side of the stator that is oriented towards the camshaft and another cover of the two covers is arranged at a side of the stator that is oriented away from the camshaft-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11, 12, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2007/0095315 Hoppe et al. (Hoppe).
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection above of claim 1):
Hoppe discloses:
A method for producing a cam phaser (figures 2a-2b) for a cam shaft (3a) of an internal combustion engine, the cam phaser (figures 2a-2b) including a rotor (3), a stator (2 including 8 and 11) and at least one cover (5), the method comprising: 
arranging the at least one cover (5) at the stator (2) (see figure 2a where the cover 5 is arranged against the stator 2); and 
welding (16a; ¶0059) the at least one cover (5) with the stator (2 including 11), 
wherein the small radius (A in figure 1 below) is smaller (see figure 1 below or figure 2b in the reference) than the large radius (C in figure 1 below).  
Hoppe fails to explicitly disclose:


However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the weld 16a described in ¶0059 would extend completely around the portion 11 of the stator including the sections A, B and C as indicated in figure 1 below. ¶0059 indicates weld 16 is provided in the circumferential direction and further that this weld is the sealing method between the cover 5 and the stator 2/11 therefore requiring the weld to extend completely around stator 2 (including radii A, B and C) in order to seal it. Further, this would include a first weld (see figure 1 below, weld formed along element B between portion of stator 11 and cover 5), a second weld (see figure 1 below, weld formed along element C between portion of stator 11 and cover 5) and a third weld (see figure 1 below, weld formed along element A between portion of stator 11 and cover 5) are formed on a large radius (see figure 1 below, element C) or on a small radius (see figure 1 below, element A)(as indicated in the 35 USC 112(b) rejection of claim 1 above, this limitation has been interpreted to require the welds on both the small and large radius in alignment with the disclosure and the dependent claims) during the welding.

    PNG
    media_image1.png
    585
    613
    media_image1.png
    Greyscale

Figure 1 - From Hoppe, figure 2b, annotated by the examiner
Regarding claim 2 (as best understood by the examiner, see the 35 USC 112(b) rejection above of claim 2):
Hoppe discloses:
The method according to claim 1, wherein the first weld (weld formed along B in figure 1 above) is connected into a circumferential weld (in accordance with the 35 USC 112(b) rejection above of claim 2, this circumferential weld has been interpreted to include weld formed along C in figure 1 above) continuously formed on the large radius (welds formed long C and B in figure 1 above form a continuous weld extending around stator portion 11).  

Regarding claim 3 (as best understood by the examiner, see the 35 USC 112(b) rejection above of claim 3):
Hoppe discloses:
The method according to claim 1, wherein the second weld (see figure 1 above, weld formed along element C) is formed on the large radius and the third weld (see figure 1 above, weld formed along element A) is formed on the small radius (see figure 1 above).  

Regarding claim 4 (as best understood by the examiner, see the 35 USC 112(b) rejection above of claim 4):
Hoppe discloses:
The method according to claim 3, wherein the first weld (see figure 1 above, weld formed along element B) is a circumferential weld (the first weld formed along B is part of a larger weld that includes second weld formed along C and third weld formed along A) that includes the second weld (see figure 1 above, weld formed along element C) on the large radius and the third weld (see figure 1 above, weld formed along element A) on the small radius.  

Regarding claim 5:
Hoppe discloses:
The method according to claim 4, wherein the first weld (see figure 1 above, weld formed along element B) is formed along a clover shaped line (weld formed along B in figure 1 above is part of a larger weld formed by 11 (part of stator 2) in figure 2b that extends around the periphery of the stator 2 that has a clover shape with pedal portions (C in figure 1 above) and the gaps between the pedals (A in figure 1 above)) viewed in a rotation direction (view of figure 2b) of the rotor (3).  

Regarding claim 6 (as best understood by the examiner, see the 35 USC 112(b) rejection above of claim 6):
Hoppe discloses:
The method according to claim 3, wherein the third weld (see figure 1 above, weld formed along element A) is formed on the small radius (A in figure 1 above) separate (under the broadest reasonable interpretation, third weld formed along A is separated from second weld formed along C by first weld B) from the second weld (see figure 1 above, weld formed along element C) on the large radius (C in figure 1 above).  

Regarding claim 7:
Hoppe discloses:
The method according to claim 1, wherein the third weld (see figure 1 above, weld formed along element A) is formed on the small radius (A in figure 1 above).  

Regarding claim 8:
Hoppe discloses:
The method according to claim 3, wherein the third weld (see figure 1 above, weld formed along element A) on the small radius is arranged and attached at a radially inward extending vane (9 in figure 2b of the reference or figure 1 above is the radially inward extending vane and third weld formed along A in figure 1 above is attached to this vane (see figure 1 above)) of the stator (2 including 8 and 11).  

Regarding claim 11:
Hoppe discloses:
The method according to claim 4, wherein the first weld (see figure 1 above, weld formed along element B) includes radial weld portions (see figure 2 below, element D; first weld formed along B includes a portion (see figure 2 below, element D) that extends in the radial direction that is attached to third weld formed along A since first weld formed along B forms the transition from third weld formed along A to second weld formed along B) which extend in an essentially radial direction relative to a rotation axis of the rotor (3).  

    PNG
    media_image2.png
    392
    466
    media_image2.png
    Greyscale

Figure 2- From Hoppe, figure 2b, annotated by the examiner
Regarding claim 12 (as best understood by the examiner, see the 35 USC 112(b) rejection above of claim 12):

The method according to claim 11, wherein the radial weld portions (radial portion D in figure 2 above of first weld formed along B in figure 1 above is part of first weld formed along B which forms the connection between third weld formed along A and second weld formed along C) connect the third weld (see figure 1 above, weld formed along element A) on the small radius with the second weld (see figure 1 above, weld formed along element C) on the large radius.  

Regarding claim 16:
Hoppe discloses:
A cam phaser (figures 2a-2b) for a cam shaft (3a) of an internal combustion engine, the cam phaser (figures 2a-2b) comprising: 
a rotor (3); 
a stator (2 including 8 and 11); and 
at least one cover (5), 
wherein the at least one cover (5) and the stator (2) are produced according to the method according to claim 1 (see the claim 1 rejection above).  

Regarding claim 18 (as best understood by the examiner, see the 35 USC 112(b) rejection above of claim 18):
Hoppe discloses:
The cam phaser, according to claim 16, 
wherein the stator (2) is welded with two covers (11 and 5), and 
5) is arranged at a side of the stator (2) that is oriented towards the camshaft (3a) and another cover (11is a cover and is also forms part of stator 2) is arranged at a side (11 extends over the side and back of the stator 2) of the stator (2) that is oriented away from the camshaft (cover 11 extends from the side of the stator to the back side of the stator away from the camshaft 3a as shown in figure 2a).  

Note: In the art, stators are often interpreted to include the portion that surrounds the rotor radially plus the covers that attach to them since the covers are typically stationary (relative to the rotor) with the portion of the stator that surrounds the rotor radially which is one reason why 11 can be interpreted to be part of the stator and a cover. Further, in the case of structure 11, a portion of 11 forms part of the stator portion 2 that surrounds the rotor 3 radially (reason it is part of the stator) but part of 11 also forms the cover on the back end since it extends radially inward and seal the chamber (reason why it is also a cover for the stator). 
 
Regarding claim 19:
Hoppe discloses:
A cam phaser (figures 2a-2b) for a cam shaft (3a) of an internal combustion engine, the cam phaser comprising: 
a rotor (3); 
a stator (2 including 8 and 11); and 
at least one cover (5), 
A in figure 1 above) is smaller than the large radius (C in figure 1 above).
Hoppe fails to explicitly disclose:
wherein a first weld, a second weld and a third weld is formed between the stator and the at least one cover on a large radius and a small radius;
wherein the first weld is a circumferential weld which includes the second weld on the large radius and the third weld on the small radius, and 
wherein the circumferential weld is configured clover shaped viewed in a direction of a rotation axis of the rotor.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the weld 16a described in ¶0059 would extend completely around the portion 11 of the stator including the sections A, B and C as indicated in figure 1 below. ¶0059 indicates weld 16 is provided in the circumferential direction and further that this weld is the sealing method between the cover 5 and the stator 2/11 therefore requiring the weld to extend completely around stator 11 or 2 (including radii A, B and C) in order to seal it. Further, this would include a first weld (see figure 1 above, weld formed along element B between portion of stator 11 and cover 5), a second weld (see figure 1 above, weld formed along element C between portion of stator 11 and cover 5) and a third weld (see figure 1 above, weld formed along element A between portion of stator 11 and cover 5) is formed between the stator (2) and the at least one cover (5) on a large radius (C in figure 1 above) and a small radius (A in figure 1 above) (welds formed along A, B and C are formed on the large and small radii (shown as A and C in figure 1 above)); the first weld (see figure 1 above, weld formed along element B) is a circumferential weld (weld formed along B is part of the circumferential weld including welds formed along A and C) which includes the second weld (see figure 1 above, weld formed along element C) on the large radius (B in figure 1 above) and the third weld (see figure 1 above, weld formed along element A) on the small radius (A in figure 1 above), and 
wherein the circumferential weld is configured clover shaped (weld formed along B in figure 1 above is part of a larger weld formed by 11 (part of stator 2) in figure 2b that extends around the periphery of the stator 2 that has a clover shape with pedal portions (C in figure 1 above) and the gaps between the pedals (A in figure 1 above)) viewed in a direction of a rotation axis of the rotor (3).  

Regarding claim 20:
Hoppe discloses:
A cam phaser for a cam shaft (3a) of an internal combustion engine, the cam phaser comprising: 
a rotor (3); 
a stator (2 including 8 and 11); and 
at least one cover (5), 
wherein the small radius (A in figure 1 above) is smaller (see figure 1 above) the large radius (C in figure 1 above), and 
Hoppe fails to explicitly disclose:
wherein a first weld (see figure 1 above, see figure 1 above, weld formed along element B between portion of stator 11 and cover 5; *1 above), a second weld (see figure 1 above, weld formed along element C between portion of stator 11 and cover 5; *1 above) and a third weld (see figure 1 above, weld formed along element A between portion of stator 11 and cover 5; *1 above) between the stator (2) and the at least one cover (5) is formed at least on a large radius (C in figure 1 above) and a small radius (A in figure 1 above), 
wherein the second weld (see figure 1 above, weld along element C) on the large radius and the third weld (see figure 1 above, element A) on the small radius are configured separate from each other (under the broadest reasonable interpretation, third weld A is separated from second weld C by first weld B).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the weld 16a described in ¶0059 would extend completely around the portion 11 of the stator including the sections A, B and C as indicated in figure 1 below. ¶0059 indicates weld 16 is provided in the circumferential direction and further that this weld is the sealing method between the cover 5 and the stator 2/11 therefore requiring the weld to extend completely around stator 11 or 2 (including radii A, B and C) in order to seal it. Further, this would include a first weld (see figure 1 above, see figure 1 above, weld formed along element B between portion of stator 11 and cover 5; *1 above), a second weld (see figure 1 above, weld formed along element C between portion of stator 11 and cover 5; *1 above) and a third weld (see figure 1 above, weld formed along element A between portion of stator 11 and cover 5; *1 above) between the stator (2) and the at least one cover (5) is formed at least on a large radius (C in figure 1 above) and a small radius (A in figure 1 above), wherein the second weld (see figure 1 above, weld along element C) on the large radius and the third weld (see figure 1 above, element A) on the small radius are configured separate from each other (under the broadest reasonable interpretation, third weld A is separated from second weld C by first weld B).  

 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe as applied to claim 1 above as evidenced by US 2005/0155567 to Wierl et al. (Wierl).
Hoppe fails to explicitly disclose:
The method according to claim 8, wherein a borehole is arranged in the radially inward extending vane of the stator.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the location (see figure 1 above, element H) of the inward extending vane is a gap/space/borehole formed within the vane in order to reduce the weight of the rotor. Further, as evidence by US 2005/0155567 to Wierl, these types of cam phasers include gaps (figure 2, element 15 of Wierl) formed within the rotor (Wierl, ¶0037 and ¶0042, “Although not shown in detail, the hollows or cutouts 15 formed between the segments 30 and the outer housing 13…”).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe as applied to claim 1 above, and further in view of US patent application publication number 2011/0186000 Endo.
Regarding claim 13:
Hoppe discloses:
The method according to claim 1, further comprising: 
performing the welding (¶0059, “In the embodiment shown, a welded joint 16a is provided in the circumferential direction”), 
figure 2a and 2b, element 16a) to a first joining portion (see figure 3 below, element E) of the stator (11 which is part of stator 2) and melting the first joining portion (E) of the stator (11) into a melted material, and 
melting a second joining portion (see figure 3 below, element F) of the cover (5) by the melted material (melted material E melts F in the cover) from the first joining portion of the stator (11).  
Hoppe fails to disclose:
The method according to claim 1, further comprising: 
performing the welding by laser welding, 
applying a laser beam to a first joining portion of the cover and melting the first joining portion of the cover into a melted material, and 
melting a second joining portion of the stator by the melted material from the first joining portion of the cover.  
 Endo teaches:
	A laser beam welding method for manufacturing an engine valve (see figure 3a and 3b, elements 16 and 19). The laser bear (figure 3a, element “L”) is oriented parallel to an angled seam (“F”; ¶0061) in order to weld the two components (16 and 19) of the valve together. Further, the laser beam is offset (figure 3a, element “δ”) and oriented onto one surface to melt one (figure 3a, element “A”) into another. The Endo reference is relevant prior art since it solves a similar technical problem of joining two components with laser beam welding. Further, the reference deals with components of an internal combustion engine. 
5) and stator (11) of Hoppe and weld the two together with a laser beam welding method (parallel to the seam method) as taught by Endo to join the cover and stator of Hoppe together while minimizing the amount of structural softening in the parts (Endo, ¶0088). Further, using the laser beam welding taught by Endo would result in a beam that can be offset and parallel to the angled seam/contact plane which would result in either melting a first joining portion of the cover into a second joining portion of the stator or vice versa (as required by the claim). 

    PNG
    media_image3.png
    754
    662
    media_image3.png
    Greyscale

Figure 3- From Hoppe, figure 2a, annotated by the examiner
Regarding claim 14:
All limitations of the claims are taught by the 35 USC 103 rejection of claim 13 above by Hoppe and Endo:
The method according to claim 13, 
wherein the laser beam is oriented parallel to a contact plane during application (see the laser beam welding method incorporated from Endo into Hoppe which included adding a seam/contact plane (Endo, figure 3a, element “f”) and orienting the laser beam parallel to the seam in order to weld two components together (in the case of Hoppe the cover to the stator)), and 
wherein the cover and the stator are arranged along the contact plane to produce a joining contact (see the contact joint “A” in figure 3b of Endo that would be replicated in Hoppe when the cover and stator of Hoppe are laser welded together in the manner taught by Endo).  

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe as applied to claim 1 above, and further in view of US patent application publication number 2006/0278187 to Lichtenwald et al. (Lichtenwald).
Regarding claim 15:
Hoppe fails to disclose:
The method according to claim 1, wherein a circumferential groove is formed in the cover or the stator before the welding.  
Lichtenwald teaches:
	A cam phaser with a cover (3) and stator (4 including 12, 10 and 15). Further, the stator (15) is welded (15a) to the cover (3). Also, the cover includes a groove (see figure 4 below, element G) for receiving the stator (15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoppe to include a groove in the cover to receive the stator as taught by Lichtenwald for the purpose of increasing the joint strength between cover and stator of Hoppe. The groove would improve resistance the shear between the cover and 

    PNG
    media_image4.png
    491
    894
    media_image4.png
    Greyscale

Figure 4- From Lichtenwald, figure 1, annotated by the examiner

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe as applied to claim 16 above, and further in view of US patent application publication number 2002/0104497 to Schreeck et al. (Schreeck).
Regarding claim 17:
Hoppe fails to disclose:
The cam phaser according to claim 16, wherein the cover has a material thickness of less than 6 mm.  
Schreeck teaches:
	A cam phaser (figure 1) with various dimensions for a compact size to fit within an engine compartment including a wall thickness of 3mm (thickness of the sidewalls/covers, ¶0008).
5 in Hoppe) with a thickness of 3mm (less than 6mm as required by the claim) as taught by Schreeck in order to make the phaser compact/space saving without loss of performance of the vane cell adjuster/phaser (Schreeck, ¶0008).

Allowable Subject Matter

Claims 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication umber 2005/0145208 to Wierl et al. (see the weld joint 13 on the cam phaser (figure 1)), US patent application publication number 2005/0155567 to Woer et al. (see weld joint in figure 1), US the patent application publication number 2006/0260578 to Bose et al. (see well joint 16a on figure 1), U.S. patent application publication number 2008/0184948 to Boese et al. (see weld joint 16a and figure 1), U.S. patent application publication number 2008/0236529 to Scheidig et al. (see the weld joint 16a on figure 2A) and German patent document 102013203245 to Boese et al. (see the clover shaped plate on figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746